Citation Nr: 0200679	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  01-09 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs Bureau for Veterans 
Affairs and Assistance


ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  In an unappealed rating decision of January 1999, the RO 
denied service connection for hearing loss disability.

2.  The evidence received since the January 1999 rating is 
cumulative or redundant of the evidence previously of record 
or is not so significant by itself or in the context of the 
evidence previously of record that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen 
the claim of entitlement to service connection for bilateral 
hearing loss disability.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

As noted above, the veteran's service personnel records 
indicate that he served from April 1943 to November 1945.  
His hearing was measured at 15/15 on induction.  Service 
medical records do not reflect treatment for the veteran's 
ears or any complaint or finding of hearing loss.  There is 
no report of service separation examination of record.  

The veteran submitted a claim for service connection for 
bilateral hearing loss in June 1998.  Although he claimed 
that his hearing loss originated in 1944, he indicated that 
the condition was not treated during service.  The claim form 
also reflects that the veteran had received no treatment for 
the claimed disability since service separation.

VA treatment records procured pursuant to the veteran's claim 
show that his hearing was tested in June 1998.  The veteran 
reported that he had been exposed to loud noise from guns 
during service, indicating that he had been on a battleship 
for two years.  He endorsed periodic humming tinnitus in the 
right ear for several years.    Audiometric testing revealed 
the following:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
10
30
70
115
110
53
LEFT
15
15
65
110
110
63

The word discrimination score was 78 for the right ear and 96 
for the left.  The examiner diagnosed moderate to profound 
sensorineural hearing loss in the right ear, and mild to 
profound sensorineural hearing loss in the left ear.

Audiometric testing was also performed in October 1998.  At 
that time, the following results were reported:




HERTZ




500
1000
2000
3000
4000
AVE.
RIGHT
Not 
tested
35
70
90
85
70
LEFT
Not 
tested
25
60
95
95
69

The speech recognition score was 86 for the right ear and 84 
for the left.  Bilateral, moderate to profound, sensorineural 
hearing loss was diagnosed.  

By a rating decision dated in January 1999, the RO denied 
service connection for bilateral hearing loss disability.  
The basis for the RO's denial was the absence of evidence 
supporting hearing loss during service or within the period 
shortly thereafter.  The RO also pointed out the dearth of 
evidence showing continuity of hearing problems from 
discharge to the time of the veteran's claim.

The veteran contacted the RO in February 2001, requesting 
that his claim of entitlement to service connection for 
hearing loss be reopened.  He reported that he was receiving 
treatment at the Butler VA Medical Center (VAMC).

Outpatient treatment records from the Butler VAMC were 
obtained in response to the veteran's claim.  With the 
exception of a February note concerning a problem with the 
veteran's hearing aids, there is no record of treatment for 
hearing loss.

The RO contacted the veteran by phone in May 2001, to notify 
him about a change in the law regarding VA's duty to assist a 
claimant.  He was informed of the evidence necessary to 
substantiate his claim and told that records from the Butler 
VAMC had been obtained.  The veteran provided a negative 
response when asked whether he held or was aware of any other 
sources of evidence to support his claim.  The veteran 
identified no additional sources of evidence.  He stated that 
his only treatment for hearing loss had been provided by the 
Butler VAMC.  A letter confirming the veteran's notification 
of the new law followed this telephone contact.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes that during the pendency of this appeal, the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed 
into law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  The 
Act essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Subsequent to the RO's most recent consideration of the 
veteran's claim to reopen, regulations implementing the VCAA 
were published.  66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326).  They establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  

Nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C. § 5103A(f).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  Other than the above-cited 
provisions, the regulations implementing the VCAA are 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant attempting to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  The authority to provide such additional assistance is 
provided by 38 U.S.C. § 5103A(g), which provides that nothing 
in § 5103A shall be construed to preclude VA from providing 
such other assistance to a claimant in substantiating a claim 
as VA considers appropriate.  Because VA has no authority to 
make these provisions retroactively effective, they are 
applicable on the date of the rule's final publication, 
August 29, 2001.  66 Fed. Reg. 45,620, 45,629.  They are not 
applicable to the veteran's claim to reopen, which was 
received in February 2001.

The record reflects that the veteran has been informed of the 
promulgation of the VCAA.  The RO has informed the veteran by 
letters and the statement of the case issued in May 1999 of 
the evidence needed to reopen his claim and has also advised 
the veteran of the evidence considered in connection with the 
claim to reopen and the basis for the denial.  The RO has 
obtained the VA records pertinent to the claim to reopen and 
has requested the veteran to identify any outstanding 
evidence which could be obtained to support reopening of the 
claim.  The veteran identified no such evidence.  The Board 
is also unaware of any existing evidence which could be 
obtained to support the claim to reopen.  

In sum, there is no further action which should be undertaken 
to comply with the provisions of the VCAA and the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider the claim to reopen in light of the 
regulations implementing the VCAA would only further delay 
resolution of the veteran's appeal with no benefit flowing to 
the veteran.  Therefore, the Board will address the merits of 
the veteran's claim to reopen.



III.  Analysis

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 1991).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a). 

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, at 513 (1992). 

As noted above, the RO denied the veteran's claim in January 
1999.  Although the veteran initiated an appeal of that 
decision, he failed to submit the substantive appeal required 
to perfect an appeal.  Consequently, that decision became 
final.  See 38 C.F.R. §§ 20.200, 20.202, 20.1103 (2001).  

The evidence received since the RO's January 1999 denial of 
the veteran's service connection claim consists of outpatient 
records for the period from February 2000 to April 2001 from 
the Butler VAMC and the veteran's statements.  As noted 
above, the outpatient records reflect only one comment 
concerning the veteran's hearing aids.  They are merely 
redundant of that previously of record, demonstrating the 
presence of hearing impairment decades following the 
veteran's discharge from service with no indication that the 
hearing impairment is etiologically related to service.  In 
his statements, the veteran has claimed entitlement to 
service connection for hearing loss and identified VA 
outpatient records in support of the claim to reopen.  He has 
not provided any factual information concerning the 
incurrence or aggravation of the disability during service.  
Therefore, his statements are not so significant by 
themselves or in the context of the evidence previously of 
record that they must be considered to fairly decide the 
merits of the claim.

Accordingly, reopening of the claim is not in order.


ORDER

The Board having determined that new and material evidence 
has not been submitted, reopening of the claim for service 
connection for hearing loss disability is denied.




		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

